DETAILED ACTION
Status of the Claims
	Claims 1-7, 9-20 and 26 are pending in the instant application. Claims 10-16 have been withdrawn based upon Restriction/Election. Claims 1-7, 9, 17-20 and 26 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date of claims 1 and 17 has been determined to be 10/19/2018, the filing date of the U.S. Provisional Application No. 62/747,937 (hereafter ‘937).
	The U.S. effective filing date of claims 2-9, 18-20 & 26 has been determined to be 10/21/2019, the filing date of the instant Application. 
	The examiner finds no support for the inclusion of choline as a capping agent (instant claims 2-9 & 18), copper, zinc and/or NAC (instant claims 9 & 26), NAC, gluconate, and/or salicylate (claim 19) in ‘937. The range in claim 3 (about 1 to about 250 nm) is not fully supported in ‘937, as the broadest disclosure therein is about 1 to about 150 nm (claim 3). The examiner notes that the description in ‘937 is directed at two separate embodiments of magnesium hydroxide nanoparticles, the first coated with citrate (using trisodium citrate, and with a positive surface charge or zeta potential) and the second coated with betaine (having a negative surface charge or zeta potential).

Objections
	Claim 2 is objected to because the claim recites “coated with” in line 2 and again in line 3. Appropriate correction is required.
	Claim 17 is objected to because the claim recites “nanopartciles” in line 3 which appears to be a misspelling of “nanoparticles”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 6 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (“The use of CTAB to improve the crystallinity and dispersibility of ultrafine magnesium hydroxide by hydrothermal route,” 2008, ELSEVIER; Powder Technology, Vol. 188, pp. 128-132) in view of Wang et al. (“A novel-green adsorbent based on betaine-modified magnetic nanoparticles for removal of methyl blue,” 2017, ELSEVIER; Science Bulletin, Vol. 62, pp. 319-325).
Applicants Claims
	Applicant claims a composition comprising magnesium hydroxide coated with betaine (instant claim 1).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Yan et al. teaches the production of ultrafine magnesium hydroxide nanoparticles by a hydrothermal process including cetyltrimethylammonium bromide (CTAB)(see whole document). Yan et al. teaches that “magnesium hydroxide particles synthesized at room temperature are usually ready to aggregate with each other due to the poor crystallinity and the small particle size, causing a lack of corresponding composite.” And “The hydrothermal technique helps in processing monodisperse and highly homogenous particles defined as any heterogenous reaction in the presence of aqueous solvents or mineralizers under high pressure and temperature conditions to dissolve and recrystallize materials that are relatively in soluble under ordinary conditions.” (p. 128, §Introduction, 2nd paragraph). Yan et al. teaches that “Herein, we report a facile CTAB-assisted hydrothermal method to synthesize ultrafine Mg(OH)2 with high crystallinity and good dispersibility at relatively low hydrothermal temperature, gaining an advantage at relatively low energy consumption. The precipitation of magnesium hydroxide before hydrothermal treatment could be done at ambient temperature. CTAB, a cationic surfactant, could be used to improve the crystallinity and the dispersibility of magnesium hydroxide under hydrothermal treatment without introduction of exotic impurities. This facile method is attractive for large-scale production of magnesium hydroxide in industry.” (pp. 128-129, §Introduction, 4th paragraph).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Yan et al. is that Yan et al. does not expressly teach betaine as the surface stabilizing surfactant species.
	Wang et al. teaches betaine-modified magnetic iron oxide nanoparticles for use as adsorbents for removal of methylene blue such as removal from effluent for environmental protection (see whole document). Wang et al. teaches that Zargar et al. have reported that the iron oxide nanoparticles modified by cetyltrimethylammonium bromide could quickly remove and recover amaranth. Parham et al. used iron oxide nanoparticles modified by cetyltrimethylammonium bromide as an efficient adsorbent for removal of picric acid in water samples. Compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group from pure iron under certain conditions. On the other hand, betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained. Due to its cationic quaternary ammonium salt and carboxyl, it is capable of treating wastewater via adsorption technology. Very recently, betaine-modified cationic cellulose was reported for treatment of reactive dye wastewater by Ma et al.” (p. 320, col. 1, 1st paragraph). The examiner notes that betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) which are cationic and additional active carboxyl groups which are anionic (instant claim 17).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yan et al. to substitute betaine for the cetyltrimethylammonium bromide (CTAB), as suggested by Wang et al., and produce the instantly claimed invention because betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained; and compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
	Applicants position that “a motivation to combine the teachings of Wang and Yan has not been sufficiently articulated.” (p. 6, lines 9-10), is acknowledged.
	In response the examiner argues that the motivation would have been prima facie obvious to substitute the CTAB, used by Yan et al. to improve the crystallinity and dispersibility of ultrafine magnesium hydroxide nanoparticles, with betaine as suggested by Wang et al. because betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained; and compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group. 
MPEP 2143 § B.    Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; - In the instant case Yan et al. teaches magnesium hydroxide nanoparticles coated with CTAB, which differs from the claims using betaine instead of CTAB.
(2) a finding that the substituted components and their functions were known in the art; - In the instant case Wang et al. teaches betaine as a substitute for CTAB in coating of iron oxide nanoparticles (i.e. the function of CTAB and betaine as nanoparticle surface coatings).
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and - In the instant case the substitution of betaine for CTAB in a nanoparticle is clearly taught by Wang et al. which further teaches that compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group. Therefore, based on the “analogous functional groups” one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. In addition to the above findings, the examiner finds that while Wang et al. does not expressly state that the CTAB or betaine is used as a surface stabilizer, one of ordinary skill in the art pertaining to nanoparticle synthesis would have clearly recognized CTAB and betaine surface coatings as surface stabilizers of the iron oxide nanoparticles taught by Wang et al., because nanoparticles have a strong tendency to agglomerate due to their high surface energy and therefore need to be surface stabilized to maintain their nano-scale size and properties.
	Applicants argue that “Yan is not concerned with adsorption, and instead teaches that CTAB used in synthesis of the nanoparticles provides good dispersibility and high crystallinity.” whereas “Wang is silent with respect to dispersibility and crystallinity of iron oxide nanoparticles. Wang is solely focused on an entirely different aspect, adsorption for magnetic nanoparticles. Accordingly, […] there is no motivation to combine the teachings of Yan and Wang. They each use different nanoparticles for two different purposes and contexts.” (p. 6, lines 14-15 & 19-23).
	In response the examiner Wang et al. clearly teaches that the betaine has “analogous functional groups” as compared to CTAB and is clearly used in a nanoparticle coating. And while the examiner agrees that Wang et al. does not expressly teach that the betaine surface coating acts as a surface stabilizer (i.e. preventing agglomeration of their iron oxide nanoparticles), Wang et al. clearly does use betaine as a substitute for CTAB in surface coating of nanoparticles. Furthermore, the process of Wang et al. is considered a hydrothermal synthesis process as the process includes “distilled water” (hydro) and “heated to approximately 90 °C” (thermal) (p. 320, §2.2). Additionally, the examiner argues that one of ordinary skill in the art would have reasonably recognized that nanoparticles have high surface energy and therefore tend to agglomerate and are therefore surface coated to stabilize the nanoparticle compositions against agglomeration. For example, Yan et al. expressly teaches that “magnesium hydroxide [nano]particles synthesized at room temperature are usually ready to aggregate with each other due to the poor crystallinity and the small particle size […]” (p. 128, col. 1, 2nd paragraph). And that while “The hydrothermal process technique helps in processing monodisperse and highly homogeneous particles […]” the prior processes were not considered optimal as they required high temperatures over a long period of time, and therefore Wang et al. proposed their lower-temperature hydrothermal process in the presence of CTAB “CTAB-assisted hydrothermal method” resulting in ultrafine Mg(OH)2 nanoparticles with high crystallinity and good dispersibility (§Introduction, paragraphs 2-3).
	Applicants further claims “The high bactericidal activity and low phytotoxicity properties of betaine coated nanoparticles, without implementation of copper, provide superior effects and advantages that are nowhere contemplated by the cited art.” (paragraph bridging pp. 6-7).
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “without the implementation of copper”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The instant claims expressly include copper (instant claim 9, “The composition […] further comprise copper […].”; new claim 26, “A composition comprising magnesium hydroxide nanoparticles coated with citrate, wherein the nanoparticles comprise copper  […].”), therefore any argument that suggests the compositions do not include copper are not convincing. Additionally, Wang et al. teaches that betaine as “antibacterial”, and that “betaine is an important nutrient to humans and widely distributed in nearly all living organisms” (p. 320, col. 1, lines 10-11). Therefore, one of ordinary skill in the art would have reasonably expected a magnesium hydroxide nanoparticle coated with betaine to be non-toxic (including non-phytotoxic) and antibacterial (i.e. to have exhibited bactericidal activity). Thus, Applicants arguments are not considered commensurate with the claims because the claims do not exclude or -- require a reduced about relative to prior art compositions -- of copper. The examiner sees not “high bactericidal activity” beyond what one of ordinary skill would have expected using betaine, which was known to have that property in the prior art. The examiner further does not understand why one of ordinary skill would not have expected “low phytotoxicity” for a composition of magnesium hydroxide and betaine given that “Mg is a plant macronutrient” (instant Specification, p. 2, line 3; also known as required for photosynthesis), and betaine is taught as “widely distributed in nearly all living organisms” by Wang et al., as discussed above.

	Claims 1-7, 9, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over SCEATS (US 2018/0007913; published Jan, 2018) in view of Jia et al. (“Morphology Transformation of Nanoscale Magnesium Hydroxide: from Nanosheets to Nanodisks,” 2006; Journal of the American Ceramic Society, Vol. 89, No. 12, pp. 3881-3884); Yan et al. (“The use of CTAB to improve the crystallinity and dispersibility of ultrafine magnesium hydroxide by hydrothermal route,” 2008, ELSEVIER; Powder Technology, Vol. 188, pp. 128-132); Wang et al. (“A novel-green adsorbent based on betaine-modified magnetic nanoparticles for removal of methyl blue,” 2017, ELSEVIER; Science Bulletin, Vol. 62, pp. 319-325); Ashraf et al. (“Roles of glycine betaine and proline in improving plant abiotic stress resistance,” 2007, ELSEVIER; Environmental and Experimental Botany, Vol. 59, pp. 206-216); El-Beltagi et al. (“ Effect of salicylic acid and potassium citrate on cotton plant under salt stress,” 2017, Fresen. Environ. Bull 26, No. 1A, pp. 1091-1100); and Pan et al.1 (“Investigation of Antibacterial Activity and Related Mechanism of a Series of Nano-Mg(OH)2” 2013, ACS-Publishing; Applied Materials and Interfaces, Vol. 5, pp. 1137-1142).
Applicants Claims
	Applicant claims a composition comprising magnesium hydroxide coated with betaine (instant claim 1). Applicant claims a composition comprising magnesium hydroxide nanoparticles coated with a water-soluble positively charged capping agent and magnesium hydroxide nanoparticles coated with a water-soluble
negatively charged capping agent (instant claim 17). And the positively charged capping agent is betaine (claim 18) and negatively charged capping agent is citrate (claim 19).
	Applicant claim nanoparticles made by a process comprising: co-precipitating MgCl2 (magnesium chloride) in the presence of at least one positively charged capping agent and/or at least one negatively charged capping agent, in deionized water (instant claim 20).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCEATS teaches a formulation of a pathogen inhibitor or probiotic as a slurry concentrate of a hydrated metal oxide for applications in agriculture, aquaculture, and as an antibiotic in which the bioactivity, when applied by dilution, is controlled by a precursor of Reactive Oxygen Species, and the release rate is controlled by the particle size (see whole document, abstract). SCEATS teaches that “MgO particles rapidly react with water to form nano magnesium hydroxide Mg(OH)2. These hydrated nanomaterials exhibit broad spectrum bioactivity response to virus, bacteria and fungi.” ([0007]). SCEATS teaches that “nano MgO/Mg(OH)2 is not believed to be toxic to humans or animals, and has a positive impact on plants through the supply of magnesium as a fertilizer.” ([0008]), and that magnesium is an essential nutrient for photosynthesis ([0055]). The examiner notes that magnesium is required by chlorophylls (present as a complex with chlorin) and is therefore required by plants for photosynthesis (see, e.g., US 2008/0153703: [0002]).
	SCEATS teaches that “A first aspect of the present disclosure may include a formulation for producing a pathogen inhibitor concentrate that may be adapted for use in agricultural applications, wherein the formulation includes a mixture of solids and water in a slurry, in which the particles contain preferably a uniform distribution of magnesium hydroxide and magnesium peroxide with a relative molar ratio that may be formulated to provide sufficient alkali and reactive oxygen species to maintain a healthy leaf ecosystem, and to provide magnesium to the plant as a fertilizer, when diluted and sprayed onto the leaves of a plant as a folia spray.” ([0028]).
	SCEATS teaches “Magnesium peroxide is a stable crystalline material, and is usually formed in a mixture with hydrogen peroxide […], water and excess MgO.” ([0013]). SCEATS teaches that “Mg(OH)2 is applied onto leaves as a folia spray, the impact of magnesium absorption as a fertilizer is noticeable through both the color from increased chlorophyll, and the increased leaf thickness. Thus at a technical level, for agriculture the properties of nano Mg(OH)2 satisfy the requirements of being both a fertilizer and a pathogen inhibitor.” ([0017]).
	SCEATS teaches that “This disclosure seeks to overcome the limitation on bioactivity of using either magnesium peroxide (bioactivity too strong) or magnesium oxide (bioactivity too weak), and to avoid the use of nano Mg(OH)2 (bioactivity ideal). The prior cited art mentioned above refers to the mechanism of the bioactivity as being a biocide. However, the mode of action in the field is arguably as a protective mode, rather than curative as would occur from traditional biocides, which are targeted on killing the pathogen. The ability of nanoparticles to provide an environment which inhibits either the growth of a pathogen on a surface of a plant of animal, or the transport of the pathogen through the surface, is of importance to this disclosure. Thus the mode of action in this disclosure may be a pathogen inhibitor, and the positive impact of the nanomaterial on the ecosystem of the surface is that of a protective mineral-based material, as a mineral based probiotic. Within plants, animals and humans, the Mg(OH)2 may be readily dissolved by the acids within the organism, such that systemic effects typically do not occur.” ([0019]).
	SCEATS teaches that “For preliminary crop trials, a number of crops such as grapes, avocados and bananas exhibiting fungal outbreaks were sprayed with the diluted slurry, and the biocidal impact measured by the healthiness of the crop, especially with regard to the presence of fungi, compared to a field that was not sprayed. On inspection, after 7 days, the fungi were not observable on the sprayed area. It was noted that the powder had a strong adherence to leaves, and that the leaf appearance had improved indicating that the magnesium was being adsorbed into the plant and promoting greater photosynthesis. Such leaf characteristics include the color and leaf thickness.” ([0053]).
	SCEATS further teaches that “In another application, the slurry should be mixed with existing biocides as adjuvants. This includes conventional water soluble biocides, typically molecular, which adsorb onto the particle to deliver a desired biocide activity. The formation of emulsions with oils that contain oil soluble adjuvants is another such application.” ([0056]).
	SCEATS claims an agricultural spray comprising particles of magnesium hydroxide and magnesium peroxide (claim 1) the particles being in the size distribution range of 0.3-100 microns (i.e. 300 nm to 100,000 nm)(claim 3).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCEATS is that SCEATS does not expressly teach betaine as the surface stabilizing surfactant species.
	Jia et al. teaches production of magnesium hydroxide nanosheets and nanoneedles produced by a simple hydrothermal reaction of Mg(CH3COO)2 and sodium hydroxide in the presence of citrate (see whole document, title abstract). Particularly, Jia et al. teaches “The Mg(OH)2 nanocrystalline samples were prepared by the hydrothermal method using magnesium acetate (Mg(CH3COO)2) as the magnesium source. All reagents were analytical grade pure […]. In a typical procedure, 0.03 mol of powder magnesium source and 0.01 mol citrate were dissolved in 60 mL home-made distilled water. Then, an aqueous solution of 1M NaOH was added to the above solution drop by drop under permanent stirring by a magnetic stirrer. A white precipitate was obtained when the pH value was about 12.” (p. 3881, col. 1, §II) (instant claims 2-5, 17, 19 & 20, magnesium hydroxide nanoparticles coated with citrate). Jia et al. teaches that “There are two main morphologies: nanosheets and nanoneedles. In Fig. 2(a), several nanoneedles with diameters of ca. 3-5 nm and lengths of ca. 5-100 nm can be observed.” (p. 3881, col. 1, §III, 2nd paragraph)(instant claim 3). The examiner notes while Jia et al. does not expressly disclose the average particle size all of the nanoparticles fall within the claimed range of about 1 to about 250 nm and therefore the average size would have been within this range (see, e.g., MPEP §2112-IV)(instant claim 3). Similarly, Jia et al. does not expressly disclose the surface charge (i.e. zeta potential), however the citrate ions are used to stabilize the nanoparticles are the same as those claimed and therefore the surface charge would have also been the same (see, e.g., MPEP §2112-IV)(instant claim 5). Jia et al. does disclose that “The anionic surfactant, citrate, would preferentially adsorb on the (001) surface of hexagonal Mg(OH)2 and bond with OH- to reduce the high potential energy of [the] system, which can hinder growth of nanocrystals in the [001] direction.” (p. 3882, col. 1, lines 20-23).
	El-Beltagi et al. teaches application of citric acid salt (potassium citrate) and salicylic acid (SA) on salt-stressed cotton plants (see whole document). El-Beltagi et al. teaches that “Potassium citrate is a potassium salt of citric acid which [is] considered one of the most important organic acids in the respiratory pathways into plant cell. Additionally, citric acid plays an important role in plant metabolism, it’s as non-enzyme antioxidant in chelating free radicals and protecting plant from injury could result in prolonging the shelf life of plant cells and improving growth characteristics.” (p. 1091, col. 2, lines 2-9). El-Beltagi et al. teaches a pot experiment in which two cotton plant having adequate fertilizer to produce healthy plants were irrigated with tap water for 40-days and then exposed alternately to tap water or salt water (12000 ppm, 8000 ppm and 4000 ppm) and sprayed with salicylic acid 200 ppm and potassium citrate 2.5g/l twice at the start of squaring stage and start of flowering stage (p. 1091, col. 2, last paragraph). El-Beltagi et al. teaches that “The results clearly showed that spraying cotton plants with salicylic acid (200 ppm) and potassium citrate (2.5 g/l) under salt conditions caused enhancement of growth and yield characters and increasing of leaf chemical composition.” (abstract, lines 14-19; p. 1097, §Conclusion).
	Yan et al. teaches the production of ultrafine magnesium hydroxide nanoparticles by a hydrothermal process including cetyltrimethylammonium bromide (CTAB)(see whole document). Yan et al. teaches that “magnesium hydroxide particles synthesized at room temperature are usually ready to aggregate with each other due to the poor crystallinity and the small particle size, causing a lack of corresponding composite.” And “The hydrothermal technique helps in processing monodisperse and highly homogenous particles defined as any heterogenous reaction in the presence of aqueous solvents or mineralizers under high pressure and temperature conditions to dissolve and recrystallize materials that are relatively in soluble under ordinary conditions.” (p. 128, §Introduction, 2nd paragraph). Yan et al. teaches that “Herein, we report a facile CTAB-assisted hydrothermal method to synthesize ultrafine Mg(OH)2 with high crystallinity and good dispersibility at relatively low hydrothermal temperature, gaining an advantage at relatively low energy consumption. The precipitation of magnesium hydroxide before hydrothermal treatment could be done at ambient temperature. CTAB, a cationic surfactant, could be used to improve the crystallinity and the dispersibility of magnesium hydroxide under hydrothermal treatment without introduction of exotic impurities. This facile method is attractive for large-scale production of magnesium hydroxide in industry.” (pp. 128-129, §Introduction, 4th paragraph).
	Wang et al. teaches betaine-modified magnetic iron oxide nanoparticles for use as adsorbents for removal of methylene blue such as removal from effluent for environmental protection (see whole document). Wang et al. teaches that Zargar et al. have reported that the iron oxide nanoparticles modified by cetyltrimethylammonium bromide could quickly remove and recover amaranth. Parham et al. used iron oxide nanoparticles modified by cetyltrimethylammonium bromide as an efficient adsorbent for removal of picric acid in water samples. Compared with cetyltrimethylammonium bromide, betaine (trimethylglycine) has analogous functional groups (quaternary ammonium) and additional active carboxyl, which is prone to interact with hydroxyl group from pure iron under certain conditions. On the other hand, betaine is an important nutrient to humans widely distributed in nearly all living organisms, antibacterial, regulated without influencing on cellular functions, highly soluble and easily obtained. Due to its cationic quaternary ammonium salt and carboxyl, it is capable of treating wastewater via adsorption technology. Very recently, betaine-modified cationic cellulose was reported for treatment of reactive dye wastewater by Ma et al.” (p. 320, col. 1, 1st paragraph).
	Ashraf et al. teaches that “Glycine betaine (GB) and proline are two major organic osmolytes that accumulate in a variety of plant species in response to environmental stresses such as drought, salinity, extreme temperatures, UV radiation and heavy metals. Although their actual role in plant osmotolerance remain controversial, both compounds are thought to have positive effects on enzyme and membrane integrity along with adaptive roles in mediating osmotic adjustment in plants grown under stress conditions.” (see whole document, particularly the abstract lines 1-4). Ashraf et al. teaches that “Among the many quaternary ammonium compounds known in plants, glycine betaine (GB) occurs most abundantly in response to dehydration stress […]. GB is abundant mainly in chloroplast where it plays a vital role in adjustment and protection of thylakoid membrane, thereby maintaining photosynthetic efficiency.” (p. 207, §2.1, first paragraph). Ashraf et al. further teaches “In many plants the natural accumulation of GB is lower than sufficient to ameliorate the adverse effects of dehydration caused by various environmental stresses […]. Exogenous application of GB to low-accumulating or non-accumulating plants may help reduce adverse effects of environmental stresses […]. Externally-applied GB can rapidly penetrate through leaves and be transported to other organs, where it would contribute to improved stress tolerance […].” (p. 208, col. 2, §2.2, lines 1-10; Table 1).
	Specifically regarding the surface change, Pan et al. teaches a series of Nano-Mg(OH)2 wherein the antibacterial activity is shown to depend on the surface charge (see whole document, particularly the abstract; p. 1138, col. 1, lines 5-11; p. 1139, col. 2, lines 3-5, 35-37). Pan et al. suggests that “external adsorption may play an important role on the antibacterial effect” and that the different samples, having different surface charges, were found to interact differently with “highly negatively charged E. coli”, though each sample became negatively charged in zeta potential after incubation with E. coli, and this result indicates that binding of Mg(OH)2 could be driven by the electrostatic interactions (paragraph bridging pp. 1139-1140; Figure 4). Pan et al. further teaches that: “Taken together, as shown in Figure 6, we concluded that the antibacterial mechanism of nano-Mg(OH)2 to bacteria may be induced via two steps. First, with the assistance of electrostatic attractive interactions, positively charged nano-Mg(OH)2 are easily adsorbed onto the bacterial surfaces with negative charge. […] Second, the adsorbed nanoparticles destroyed the integrity of cell walls, then increased the permeability of cell membranes and finally indiced the death of bacteria.” (p. 1141, Figure 6 and accompanying text).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SCEATS to produce magnesium hydroxide (Mg(OH)2) nanoparticles by precipitation in the presence of citrate ions and/or betaine (trimethylglycine), as suggested by Jia et al. and Yan et al. in view of Wang et al., respectively, in order to produce a nano-magnesium hydroxide product for agricultural (biocide/fertilizer) use as taught by SCEATS by a facile method of manufacture, and further both citrate and betaine (trimethylglycine) are taught as beneficial for stressed (e.g. drought-stressed and/or salt-stressed) plants by El-Beltagi et al. and Ashraf et al., respectively, thus improving plant growth/yield under such stress conditions. And further to adjust the surface charge in order to provide appropriate electrostatic interaction with the target surfaces by combining the positively charged betaine-coated nano-Mg(OH)2 and the negatively charged citrate-coated nano-Mg(OH)2, per the teaching of SCEATS in view of Pan et al., teaching surface charges is important for antibacterial activity. The examiner further notes that magnesium hydroxide (Mg(OH)2) nanoparticles are taught by SCEATS as having antibacterial properties (see, e.g. [0014]) useful for plant biocidal compositions in foliar sprays ([0026] to [0028]), and Wang et al. teaches betaine as “antibacterial” (p. 320, col. 1, lines 10-12), therefore one of ordinary skill would have been further motivated to utilize betaine in the compositions of SCEATS for the antibacterial property of this chemical species.
	Additionally, one skilled in the art would have been motivated to produce the claimed compositions because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of agriculturally beneficial (biocide/fungicide/fertilizer/probiotic) compositions.  It therefore follows that the instant claims define prima facie obvious subject matter.  Cf. In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980)(MPEP §2144.06).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as Jia et al. teaches the same method of production using trisodium citrate, and Wang et al. makes clear that betaine has a similar carboxyl group (an quaternary ammonium group) thus chemistry would have been similar as well. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over SCEATS (US 2018/0007913; published Jan, 2018) in view of Jia et al. (“Morphology Transformation of Nanoscale Magnesium Hydroxide: from Nanosheets to Nanodisks,” 2006; Journal of the American Ceramic Society, Vol. 89, No. 12, pp. 3881-3884); El-Beltagi et al. (“ Effect of salicylic acid and potassium citrate on cotton plant under salt stress,” 2017, Fresen. Environ. Bull 26, No. 1A, pp. 1091-1100) and Das et al.2 (“Effects of N-acetyl cysteine coated CdS:Mn/ZnS quantum dots on seed germination and seedling growth of snow pea (Pisum sativum L.): imaging and spectroscopic studies,” 2015, RSC-Publishing; Environmental Science Nano, Vol. 2, pp. 203-212).
Applicants Claims
	Applicant claims a composition comprising magnesium hydroxide coated with betaine (instant claim 1). Applicant claims a composition comprising magnesium hydroxide nanoparticles coated with a water-soluble positively charged capping agent and magnesium hydroxide nanoparticles coated with a water-soluble
negatively charged capping agent (instant claim 17). And the positively charged capping agent is betaine (claim 18) and negatively charged capping agent is citrate (claim 19). Applicant further claims a composition comprising magnesium hydroxide nanoparticles coated with citrate, wherein the nanoparticles comprise copper, zinc or N-acetyl cysteine (NAC), or a combination thereof (instant claim 26).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	SCEATS teaches a formulation of a pathogen inhibitor or probiotic as a slurry concentrate of a hydrated metal oxide for applications in agriculture, aquaculture, and as an antibiotic in which the bioactivity, when applied by dilution, is controlled by a precursor of Reactive Oxygen Species, and the release rate is controlled by the particle size (see whole document, abstract). SCEATS teaches that “MgO particles rapidly react with water to form nano magnesium hydroxide Mg(OH)2. These hydrated nanomaterials exhibit broad spectrum bioactivity response to virus, bacteria and fungi.” ([0007]). SCEATS teaches that “nano MgO/Mg(OH)2 is not believed to be toxic to humans or animals, and has a positive impact on plants through the supply of magnesium as a fertilizer.” ([0008]), and that magnesium is an essential nutrient for photosynthesis ([0055]). The examiner notes that magnesium is required by chlorophylls (present as a complex with chlorin) and is therefore required by plants for photosynthesis (see, e.g., US 2008/0153703: [0002]).
	SCEATS teaches that “A first aspect of the present disclosure may include a formulation for producing a pathogen inhibitor concentrate that may be adapted for use in agricultural applications, wherein the formulation includes a mixture of solids and water in a slurry, in which the particles contain preferably a uniform distribution of magnesium hydroxide and magnesium peroxide with a relative molar ratio that may be formulated to provide sufficient alkali and reactive oxygen species to maintain a healthy leaf ecosystem, and to provide magnesium to the plant as a fertilizer, when diluted and sprayed onto the leaves of a plant as a folia spray.” ([0028]).
	SCEATS teaches “Magnesium peroxide is a stable crystalline material, and is usually formed in a mixture with hydrogen peroxide […], water and excess MgO.” ([0013]). SCEATS teaches that “Mg(OH)2 is applied onto leaves as a folia spray, the impact of magnesium absorption as a fertilizer is noticeable through both the color from increased chlorophyll, and the increased leaf thickness. Thus at a technical level, for agriculture the properties of nano Mg(OH)2 satisfy the requirements of being both a fertilizer and a pathogen inhibitor.” ([0017]).
	SCEATS teaches that “This disclosure seeks to overcome the limitation on bioactivity of using either magnesium peroxide (bioactivity too strong) or magnesium oxide (bioactivity too weak), and to avoid the use of nano Mg(OH)2 (bioactivity ideal). The prior cited art mentioned above refers to the mechanism of the bioactivity as being a biocide. However, the mode of action in the field is arguably as a protective mode, rather than curative as would occur from traditional biocides, which are targeted on killing the pathogen. The ability of nanoparticles to provide an environment which inhibits either the growth of a pathogen on a surface of a plant of animal, or the transport of the pathogen through the surface, is of importance to this disclosure. Thus the mode of action in this disclosure may be a pathogen inhibitor, and the positive impact of the nanomaterial on the ecosystem of the surface is that of a protective mineral-based material, as a mineral based probiotic. Within plants, animals and humans, the Mg(OH)2 may be readily dissolved by the acids within the organism, such that systemic effects typically do not occur.” ([0019]).
	SCEATS teaches that “For preliminary crop trials, a number of crops such as grapes, avocados and bananas exhibiting fungal outbreaks were sprayed with the diluted slurry, and the biocidal impact measured by the healthiness of the crop, especially with regard to the presence of fungi, compared to a field that was not sprayed. On inspection, after 7 days, the fungi were not observable on the sprayed area. It was noted that the powder had a strong adherence to leaves, and that the leaf appearance had improved indicating that the magnesium was being adsorbed into the plant and promoting greater photosynthesis. Such leaf characteristics include the color and leaf thickness.” ([0053]).
	SCEATS further teaches that “In another application, the slurry should be mixed with existing biocides as adjuvants. This includes conventional water soluble biocides, typically molecular, which adsorb onto the particle to deliver a desired biocide activity. The formation of emulsions with oils that contain oil soluble adjuvants is another such application.” ([0056]).
	SCEATS claims an agricultural spray comprising particles of magnesium hydroxide and magnesium peroxide (claim 1) the particles being in the size distribution range of 0.3-100 microns (i.e. 300 nm to 100,000 nm)(claim 3).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SCEATS is that SCEATS does not expressly teach betaine as the surface stabilizing surfactant species.
	Jia et al. teaches production of magnesium hydroxide nanosheets and nanoneedles produced by a simple hydrothermal reaction of Mg(CH3COO)2 and sodium hydroxide in the presence of citrate (see whole document, title abstract). Particularly, Jia et al. teaches “The Mg(OH)2 nanocrystalline samples were prepared by the hydrothermal method using magnesium acetate (Mg(CH3COO)2) as the magnesium source. All reagents were analytical grade pure […]. In a typical procedure, 0.03 mol of powder magnesium source and 0.01 mol citrate were dissolved in 60 mL home-made distilled water. Then, an aqueous solution of 1M NaOH was added to the above solution drop by drop under permanent stirring by a magnetic stirrer. A white precipitate was obtained when the pH value was about 12.” (p. 3881, col. 1, §II) (instant claims 2-5, 17, 19 & 20, magnesium hydroxide nanoparticles coated with citrate). Jia et al. teaches that “There are two main morphologies: nanosheets and nanoneedles. In Fig. 2(a), several nanoneedles with diameters of ca. 3-5 nm and lengths of ca. 5-100 nm can be observed.” (p. 3881, col. 1, §III, 2nd paragraph)(instant claim 3). Jia et al. does disclose that “The anionic surfactant, citrate, would preferentially adsorb on the (001) surface of hexagonal Mg(OH)2 and bond with OH- to reduce the high potential energy of [the] system, which can hinder growth of nanocrystals in the [001] direction.” (p. 3882, col. 1, lines 20-23).
	El-Beltagi et al. teaches application of citric acid salt (potassium citrate) and salicylic acid (SA) on salt-stressed cotton plants (see whole document). El-Beltagi et al. teaches that “Potassium citrate is a potassium salt of citric acid which [is] considered one of the most important organic acids in the respiratory pathways into plant cell. Additionally, citric acid plays an important role in plant metabolism, it’s as non-enzyme antioxidant in chelating free radicals and protecting plant from injury could result in prolonging the shelf life of plant cells and improving growth characteristics.” (p. 1091, col. 2, lines 2-9). El-Beltagi et al. teaches a pot experiment in which two cotton plant having adequate fertilizer to produce healthy plants were irrigated with tap water for 40-days and then exposed alternately to tap water or salt water (12000 ppm, 8000 ppm and 4000 ppm) and sprayed with salicylic acid 200 ppm and potassium citrate 2.5g/l twice at the start of squaring stage and start of flowering stage (p. 1091, col. 2, last paragraph). El-Beltagi et al. teaches that “The results clearly showed that spraying cotton plants with salicylic acid (200 ppm) and potassium citrate (2.5 g/l) under salt conditions caused enhancement of growth and yield characters and increasing of leaf chemical composition.” (abstract, lines 14-19; p. 1097, §Conclusion).
	Das et al. teaches a study of the effects of anthropogenic nanomaterials (ANMs), and particularly the effect of cadmium containing quantum dots (Qdot) on plants (see whole document). Das et al. teaches that “Herein we investigated the effect of ultra-small size (~5.0 nm) NAC-coated CdS:Mn/ZnS Qdots on the germination of seeds and seedling growth of snow peas (P. sativum). NAC is an antioxidant biomolecule as well as a water-soluble carboxylated (negatively charged) capping agent for Qdots.” [emphasis added](p. 204, col. 1, last paragraph). 
	Das et al. teaches that: “To further understand the role of Qdot surface chemicals i.e. NAC and ZnS shell which protects the CdS core (Fig. 3), the effect of each individual component of NAC-Qdot on seed germination was tested. These chemical components include NAC, zinc acetate, zinc acetate–NAC (1 : 1 molar ratio), cadmium acetate, sodium sulfide, AOT and DI water (control).” And that: “Seeds were allowed to germinate over 5 days and observed that NAC (vi), zinc acetate (iii), and zinc acetate–NAC (ii) accelerated germination rate, as seen by the increase in radical length over time (Fig. 3b).” [emphasis added] And further that: “NAC is considered as a free radical scavenger and is capable of reducing cellular toxicity induced by free radicals.” (p. 208, col. 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SCEATS to produce magnesium hydroxide nanoparticles by precipitation in the presence of citrate ions and N-acetyl-cysteine (NAC), as suggested by Jia et al. and Das et al., respectively, in order to produce a nano-magnesium hydroxide product for agricultural (biocide/fertilizer) use as taught by SCEATS by a facile method of manufacture, and further both citrate and NAC are taught as beneficial for (stressed (e.g. drought-stressed and/or salt-stressed)) plants by El-Beltagi et al. and Das et al., respectively, thus improving plant growth/yield under such stress conditions.
	Additionally, one skilled in the art would have been motivated to produce the claimed compositions because it is generally considered to be prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from the being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of agriculturally beneficial (biocide/fertilizer/probiotic) compositions. It therefore follows that the instant claims define prima facie obvious subject matter.  Cf. In re Kerkhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980)(MPEP §2144.06).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention as Jia et al. teaches the producing magnesium hydroxide in the presence of trisodium citrate, resulting in citrate coated magnesium hydroxide nanoparticles, and Das et al. teaches NAC as a Qdot capping agent . Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
	The response to arguments regarding the substitution of betaine with CTAB is discussed above (in the §Response to Arguments), and incorporated herein by reference.
	Applicants argue that “None of the cited references teach magnesium hydroxide nanoparticles coated with betaine.” (p. 7, lines 14-15).
	In response the examiner argues that the rejection is based on obviousness not anticipation. A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. In the instant case the examiner argues that it would have been prima facie obvious to utilize surface stabilizer coated magnesium hydroxide nanoparticles, wherein the surface stabilizers are betaine and citrate, in the invention of SCEATS because the prior art teaches citrate as a surface stabilizer for magnesium hydroxide nanoparticles. And while the prior art does not expressly teach betaine as a surface stabilizer for magnesium hydroxide nanoparticles, CTAB is suggested for this purpose and Wang et al. teaches betaine as a substitute for CTAB for the coating of nanoparticles. Additionally, betaine was a known beneficial agricultural treatment (Ashraf et al.), and as having antibacterial properties (Wang et al.) consistent with the intended use of magnesium hydroxide nanoparticles in SCEATS. Therefore, one of ordinary skill in the art would have recognized betaine as having benefits beyond simply surface stabilization of nano-Mg(OH)2 for agricultural, further motivating one of ordinary skill to utilize betaine for an agricultural coating product as taught by SCEATS.
	Applicants further argue that “the unique and novel combination of magnesium hydroxide nanoparticles coated with betaine provides superior advantages in relation to bactericidal activity, phytotoxicity and seed root length that are not predicted anywhere in the cited art.” (p. 7, last paragraph).
	The examiner has addressed the claim of bactericidal activity, phytotoxicity, above. In response to the “seed root length”, the instant Specification teaches a “Seed germination test” (p. 17, lines 3-17) and suggests that the results are linked to the lack of phytotoxicity (paragraph bridging pp. 23-24). The examiner has addressed the toxicity (and by implication the phytotoxicity) of betaine above. Additionally, Ashraf et al. teaches the application of betaine as a crop-beneficial substance, and SCEATS teaches magnesium hydroxide nanoparticles as plant beneficial substance. Therefore, one of ordinary skill in the art would have reasonably predicted a positive result in the application of betaine coated nano-Mg(OH)2 to a plant, as both betaine and magnesium hydroxide were known plant beneficial substances.
	Applicants further argue that claims 9 and 17 requiring a combination of magnesium hydroxide nanoparticles with a positively charged capping agent (such as betaine) and a magnesium hydroxide nanoparticles coated with a negatively charged capping agent (such as citrate) is nonobvious “on the further grounds that all of its elements are lacking in the cited art” (p. 8, lines 5-13), and “Claim 17 allows for the provision of bactericidal nanoparticles for use in agricultural applications that can be finely tuned with respect to overall charge (zeta potential).” (p. 8, lines 14-22).
	In response the examiner argues that SCEATS teaches positive particle charge allows for attraction of negatively charged surfaces of microbes ([0014]), which is consistent with the teachings of Pan et al. teaching nano-Mg(OH)2 having modified surface charges, and particularly that the positively charged particles have enhance interaction with the negatively charged bacteria cell surfaces (E. coli used as model bacterial species). Therefore, one of ordinary skill would have been motivated to optimize the surface charge of surface stabilized nano-Mg(OH)2 to provide the best antibacterial composition for agricultural use consistent with the teachings of SCEATS. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In regards to CTAB as a capping agent for iron oxide (i.e. Wang et al. teaching betaine as an alternative to CTAB) the examiner cites Gan et al. (“Effects of cetyltrimethylammonium bromide on the morphology of green synthesized Fe3O4 nanoparticles used to remove phosphate,” 2017, ELSEVIER; Materials Science & Engineering C, Vol. 82, pp. 41-45) (see whole document, particularly the abstract and §Introduction).
	Claims 1-7, 9, 17-20 and 26 are pending and have been examined on the merits. Claims 2 & 17 are objected to; and claims 1-7, 9, 17-20 and 26 rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                            /TIGABU KASSA/                                                                    Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of record as cited on Applicants IDS dated 06/09/2020, Citation No. 27.
        2 Of record as cited on IDS dated 06/09/2020, Citation No. 9.